GREENBERG, Judge,
dissenting:
I dissent and contend that the Court should exercise its equitable power to toll the appeal period and accept the appellant’s appeal in light of his testimony.
The appellant in this case alleges that the deaths of three family members in four months, and his overwhelming grief, prevented him from filing his appeal within the statutory 120-day appeal period. Specifically, on September 27, 2013, the appellant’s mother died. Appellant’s Memo, Appendix (App.) at 13. On December 16, 2013, the appellant’s granddaughter was born stillborn. Appellant’s Memo, App, at *39512. On December 24, 2013, the Board issued its decision on the appellant’s claims. On January 14, 2014, the appellant’s sister died. Appellant’s Memo, App. at 14.
The appellant states that following his mother’s death, he “became severely depressed” and “had difficulty carrying out tasks that had been routine before her death.” Appellant’s Memo, App. at 2-3. After his granddaughter died, “[his] depression deepened and [he] was overwhelmed with sadness.” Appellant’s Memo, App. at 3. At the time that he received the Board decision in this case, he was “in a depressive state” and “was unable to even consider next steps like noticing an appeal” or even to “think about [him]self or [his] disability benefits.” Appellant’s Memo, App. at 3. The death of the appellant’s sister “exacerbated all of the grief [he] was already experiencing” and pushed him into a “dark period of depression” in which he “felt shut in a closet or trapped with [his] grief.” Appellant’s Memo, App. at 3-4.
The appellant alleges that, in his state of grief, he “singularly focused on the well-being of others in [his] family,” “consuming himself] with handling the estates of [his] mother and sister, including paying bills and conferring with creditors”; “becoming his] 83[-]year[-]old father’s primary caregiver,” and “tried to support [his] daughter ... as she continues to recover from the loss of her child.” Appellant’s Memo, App. at 4-5. He states that he received mailings from law firms during January and February 2014 concerning potential representation during an appeal, and “[a]t some point during [his] depression” replied to one of these mailings. Appellant’s Memo, App. at 5. Some time thereafter he was instructed to pay the Court’s filing fee by an attorney at the firm, and on October 27, 2014, he did so, only to then learn that the appeal period had passed and that the firm was unable to represent him. Appellant’s Memo, App. at 6.
Historically, “[u]nder peculiar circumstances ... excusing or justifying [ ] delay, Courts of Equity [would] not refuse their aid in furtherance of the rights of the party.” Joseph Story, Commentaries on Equity Jurisprudence as Administered in England and America § 529 (6th ed. 1853); see 1 William Blackstone, Commentaries on the Laws of England *91 (“[W]here some collateral matter arises out of the general words, and happens to be unreasonable; there the judges are in decency to conclude that this consequence was not foreseen by the parliament, and therefore they are at liberty to expound the statute by equity.”). This Court should apply equitable tolling when it aids a diligent appellant who was unable to file timely. See John Norton Pomeroy, Pomer-oy’s Equity Jurisprudence and Equitable Remedies, § 419 (3d ed. 1905) (“ ‘Nothing can call forth this court into activity but conscience, good faith, and reasonable diligence.’ ” (quoting Lord Camden, Smith v. Clay, (1767) 27 Eng. Rep. 418 (Ch.) 420; Amb. 645, 647) (emphasis omitted)). Diligence should be measured in light of the Supreme Court’s holding that “[t]he diligence required for equitable tolling purposes is ‘reasonable diligence,’ not ‘maximum feasible diligence.’ ” Holland v. Florida, 560 U.S. 631, 653, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010) (citations and internal quotation marks omitted).
The appellant testifies in a written affidavit that in the aftermath of the deaths of his three family members, he had to manage the estates of his deceased mother and sister, become his elderly father’s primary caregiver, and otherwise address the well-being of his remaining family members over his own needs, despite dealing with *396extreme depression and grief. Appellant’s Memo,- App. at 3-5. He testifies that these circumstances prevented him from filing his appeal until his depression and grief had subsided, which was after the 120-day appeal period had ended. Addressing the inquiry as the sole factfinder, we should grant equitable tolling in light of the facts presented by the appellant. See Bove v. Shinseki, 25 Vet.App. 136, 143 (2011) (per curiam order) (the Court may “independently weigh the facts to determine if equitable tolling is appropriate” for the 120-day time limit for appeals); see also 38 U.S.C. § 7292(a) (the Federal Circuit’s scope of review includes “a decision of the Court on a rule of law or of any statute or regulation ... or any interpretation thereof (other than a determination as to a factual matter ”) (emphasis added)). The majority emphasizes that the appellant was capable of handling complicated affairs during the period in question, but these responsibilities support his contention that he was prevented from filing because, in his grief, he focused solely on the needs of others to the exclusion of important matters in his own life. Appellant’s Memo, App. at 3-5. His unsuccessful attempt to retain counsel for representation to this Court in the midst of his depression establishes his diligence during this period of depression and his inability to file timely despite that diligence. Appellant’s Memo, App. at 5-6.
In Haybwm’s Case, Chief Justice Jay wrote that the purposes of pension legislation were “exceedingly benevolent, and do real honor to the humanity and justice of Congress.” 2 U.S. (2 Dall.) 409, 410, n., 1 L.Ed. 436 (1792). Writing for the Supreme Court in Henderson v. Shinseki, Justice Alito noted the “solicitude [for veterans] plainly reflected in the [Veterans Judicial Review Act]” and that the 120-day period was part of “legislation [that] was decidedly favorable to veterans.” 562 U.S. 428, 440-41, 131 S.Ct. 1197, 179 L.Ed.2d 159 (2011). Harsh application of a non-jurisdictional, though “important[,] procedural rule,” id. at 441-42, 131 S.Ct. 1197 is inconsistent with the intent of Congress and ignores long-settled principles of courts’ application of rules: “[Procedure may be made subsidiary, as it should be, to the substantial rights of the litigants,” and “courts may avoid the snarls of procedural red tape and concentrate on the substantive questions at issue.” Winberry v. Salisbury, 5 N.J. 240, 254, 74 A.2d 406, 413 (N.J.1950) (Vanderbilt, C.J.). “[F]íat justi-cia, ruat caelum, let justice be done whatever be the consequence.” Somerset v. Stewart, (1772) 98 Eng. Rep. 499 (K.B.) 509 (Lord Mansfield). The appellant is before us testifying that the three deaths of family members, and his extreme ensuing grief and depression, prevented him from filing his appeal within the 120-day appeal period. I would grant equitable tolling on these undisputed facts.